Bboyles, P. J.,
.dissenting. The verdict was in favor of the plaintiff. The evidence which authorized a recovery for the plaintiff was very weak, the great weight of the evidence being in favor of the defendant. Under these circumstances I think that the errors in the charge of the court, *564which in the opinion of the majority of this court ,are denominated “inaccuracies^” were sufficiently prejudicial to the defendant’s cause to require a new trial.
Decided July 31, 1918.
Action for damages; from Bartow superior court—Judge Tarver. September 8, 1917.
Tye, Peeples & Tye, Neel & Neel, for plaintiff in error. ■
Buford Boykin, Sidney Holderness, Finley & Henson, contra.